Citation Nr: 9926292	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to June 
1958.  He died December [redacted], 1996.  The appellant 
is his sister, who has presented evidence showing that she 
paid his burial and funeral expenses.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in April 1998, when it was remanded to 
provide the appellant with the opportunity to present sworn 
testimony at a hearing before a traveling Member of the 
Board.  The RO scheduled such a hearing and provided the 
appellant with notice of the scheduled time and place.  One 
day before the scheduled hearing, however, she contacted the 
RO by phone and indicated that she was ill and would be 
unable to appear for the hearing at the scheduled time.  She 
also indicated that she was uncertain whether she desired to 
pursue the claim any further, as she was frustrated with the 
process and the length of time her appeal had been pending.  
She expressed concern that holding a hearing would cost the 
government more than the benefit she was seeking, burial 
expenses.  She concluded her phone call by stating that if 
she decided to reschedule the hearing, she would call the RO.  
As no further contact has been initiated by the appellant, 
including a request to reschedule the hearing, the Board will 
consider the hearing request to have been withdrawn by the 
appellant in accordance with the provisions of 38 U.S.C.A. 
§§ 7102, 7105, 7107; 38 C.F.R. § 20.702(e).  

Because the appellant's phone contact was equivocal as to her 
desire to continue her appeal to the Board, and because her 
sentiments were not expressed in writing, the phone call does 
not satisfy the requirements for a formal withdrawal of the 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.204(b).  The Board therefore retains jurisdiction over 
the claim.


FINDINGS OF FACT

1.  The veteran's period of active duty fell during 
peacetime.

2.  The veteran died at his home December [redacted], 1996.

3.  The veteran was not medically discharged from service due 
to a disability incurred in or aggravated in the line of duty 
and entitlement to service connection for the cause of his 
death has not been granted.

4.  At the time of the veteran's death, he did not receive 
any VA compensation or pension, nor was there any claim for 
compensation or pension pending.


CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 1991); 
38 C.F.R. §§ 3.1600, 3.1601, 3.1604, 3.1605 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to VA burial benefits.  She 
asserts that the VA should pay burial benefits because her 
brother, the veteran, had been hospitalized at a VA hospital 
shortly before his death, although he died at home.  She 
further asserts that the medical treatment he received was 
less than beneficial because the VA either "spread the 
cancer when they gave him radiation" or failed to find all 
his cancer.  She also contends that the veteran was actually 
drawing a VA pension and that when the VA granted pension 
benefits, his Social Security benefits were reduced.  Lastly, 
she expresses disbelief and amazement that the VA would go to 
such lengths and expense to deny her claim for a small amount 
of money-she feels it would be cheaper for the government to 
grant her claim for burial benefits than to provide her with 
the expensive due process she has been afforded so far.

VA regulations provide that if a veteran dies as result of a 
service-connected disability or disabilities, certain 
monetary benefits may be paid for the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. § 
3.1600(a).  If a veteran's death is not service connected, 
certain monetary benefits may be paid toward the veteran's 
funeral and burial expenses, including the cost of 
transporting the body to the place of burial under the 
following conditions:  (1) At the time of death the veteran 
was in receipt of pension or compensation (or but for the 
receipt of military retirement pay would have been in receipt 
of compensation); or (2) the veteran had an original or 
reopened claim for either benefit pending at the time of the 
veteran's death; or (3) the deceased was a veteran of any war 
or was discharged or released from active military, naval or 
air service for a disability incurred or aggravated in line 
of duty and the body of the deceased is being held by a State 
(or a political subdivision of a State), and the Secretary 
determines that there is no next of kin or other person 
claiming the body of the deceased veteran and that there are 
not available sufficient resources in the veteran's estate to 
cover burial and funeral expenses; or (4) if the veteran died 
while enroute to a VA facility or while properly hospitalized 
by the VA.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.

Review of the record shows that the veteran was not medically 
discharged from service and that at the time of his death, 
entitlement to service connection was not in effect for any 
disability or disease incurred in service.  Furthermore, at 
the time of his death the veteran was not in receipt of any 
VA compensation and did not have a claim for compensation 
benefits pending.  Because the veteran served on active duty 
during a period of peacetime, he was not eligible under 
governing law and regulation for VA pension benefits.  38 
U.S.C.A. § 1501(4), 1521;38 C.F.R. § 3.2.

According to the veteran's death certificate, he died on 
December [redacted], 1996, at his residence.  The immediate cause 
of his death was determined to be carcinoma of the lung with 
chronic emphysema.  No autopsy was undertaken, and he was 
buried in a private memorial park, under the supervision of a 
private funeral home.  A statement from the funeral home is 
of record.  According to the statement, the total costs of 
the veteran's burial amounted to $5,801.00.  Of this the 
appellant paid $1,141.00; the balance was to be paid by 
insurance of which the appellant was the beneficiary.

Following a thorough review of the record, the Board holds 
that the appellant cannot establish entitlement to VA burial 
benefits.  At the time of his death, the veteran was not in 
receipt of any VA compensation or pension and did not have a 
pending original or reopened claim for VA pension or 
compensation.  38 C.F.R. § 3.1600.  The veteran was not 
eligible for VA pension benefits, due to the nature of his 
active service.  Whether he may have been eligible for 
compensation benefits either on a service-connected basis or 
under the provisions of 38 U.S.C.A. § 1151, as the appellant 
asserts, is immaterial to the instant analysis in the absence 
of a claim for such benefits.  Melson v. Derwinski, 1 Vet. 
App. 334 (1991).  Furthermore, the veteran did not die while 
enroute to a VA facility or while hospitalized in a VA 
hospital.  Again, the fact that he had been treated in a VA 
hospital prior to his death is immaterial to the instant 
analysis.  Melson, supra.

Based upon the foregoing evidence of record and pertinent law 
and regulations, entitlement to VA burial benefits has not 
been established.  As the evidence shows that at the time of 
his death the veteran received no VA compensation or pension, 
had no VA original or reopened claims pending, and was not 
enroute to a VA facility, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to VA burial benefits; therefore, the 
claim is denied.  The law as it stands has been properly 
applied to the appellant's claim and the law dictates that 
she has no entitlement to the benefit sought.  While the 
Board sympathizes with any economic hardship this decision 
may cause to the appellant, the Board is constrained to apply 
the law as Congress has created it and cannot extend benefits 
out of sympathy for a particular claimant.  See Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992).


ORDER

Entitlement to VA burial benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

